EXHIBIT 10.1 Executive Salaries for 2011 On February 11, 2011, the Compensation Committee of the Board of Directors of the Company (the “Committee”) approved 2011 base salaries for the executive officers, effective April 1, 2011, as set forth below: Executive Officer Title Salary Richard J. Braun President and Chief Executive Officer $ Kevin J. Wiersma Vice President, Chief Administrative Officer, and Chief Financial Officer of MEDTOX Scientific, Inc. and Chief Operating Officer – Forensic Laboratory Operations $ James A. Schoonover Vice President and Chief Marketing Officer $ B. Mitchell Owens Vice President and Chief Operating Officer of MEDTOX Diagnostics, Inc. $ Susan E. Puskas Vice President, Quality Assurance,Regulatory Affairs, and Chief Operating Officer – ClinicalLaboratory Operations $
